FILED
                                                                   United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                       December 27, 2017
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

     Plaintiff - Appellee,

v.                                                        No. 17-2191
                                                (D.C. No. 5:17-CR-01643-JBM-1)
MOISES EUFELIO MARTINEZ, JR.,                               (D. N.M.)

     Defendant - Appellant.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BRISCOE, O’BRIEN, and MORITZ, Circuit Judges.
                   _________________________________

      Moises Eufelio Martinez, Jr., pleaded guilty to a drug offense and was

sentenced to 108 months in prison. He appeals that sentence even though his plea

agreement included a broad waiver of his appellate rights. The government has

moved to enforce the appeal waiver under United States v. Hahn, 359 F.3d 1315

(10th Cir. 2004) (en banc) (per curiam). Through his counsel, Mr. Martinez concedes

that the waiver bars his appeal. Based on this concession and our independent review

of the record, we grant the government’s motion and dismiss the appeal.


                                          Entered for the Court
                                          Per Curiam

      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.